Citation Nr: 1221350	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-16 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss, for the period from May 16, 2007 to June 7, 2011.  

2.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss, for the period from June 8, 2011.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Subsequently, after hearings before a Decision Review Officer (DRO) at the RO and the undersigned, the Board remanded this appeal in April 2011 to the agency of original jurisdiction (AOJ) for further development.

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (the Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran's representative asserted in his May 2012 brief that the June 2011 VA examiner noted the Veteran's hearing loss had a significant effect on the Veteran's occupational activities.  As such, the issue of a TDIU is before the Board as part and parcel of the Veteran's higher rating claim now on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  From the grant of service connection on May 16, 2007 to June 7, 2011, the results of a VA audiometric test conducted in March 2008 show that the Veteran had level III hearing impairment in both ears.  

2.  From June 8, 2011, the results of a VA audiometric test conducted in June 2011 show that the Veteran had level VI hearing impairment in his right ear and level VII hearing impairment in his left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss, for the period from May 16, 2007 to June 7, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2011).  

2.  The criteria for a rating in excess of 30 percent for bilateral hearing loss, for the period from June 8, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011) and as interpreted by the Court, have been fulfilled by information provided to the Veteran in letters from the RO dated in May 2007 and September 2008 as to the hearing loss claim.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his original service connection claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

Thereafter, the Veteran was granted service connection for hearing loss and assigned an initial disability rating and effective date.  As this claim was more than substantiated in that it was proven, the purpose that the notice is intended to serve has been fulfilled and no additional notice was required for that claim.  Dingess, 19 Vet. App. at 490-91.  

The Court in Dingess/Hartman also found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the correspondence dated in May 2007 and September 2008.  In view of the above, the Board finds that the notice requirements pertinent to the hearing loss issues on appeal have been met.  

The duty to assist also has been fulfilled as VA medical records relevant to the Veteran's claim have been obtained and VA examinations have been provided.  Thus, the Board finds that the available medical evidence is sufficient for an adequate determination and the claim may be addressed on the merits.  

II. Increased Ratings-Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, as here, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2011).  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is competent to report observable symptoms, but not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).

III. Analysis-Hearing Loss

Historically, the Veteran was granted service connection for bilateral hearing loss in the June 2008 rating decision now on appeal and awarded a noncompensable, or zero percent, disability rating effective May 16, 2007.  In his September 2008 notice of disagreement, the Veteran appealed the noncompensable rating and suggested the severity of his disability warranted at least a 30 percent rating.  Subsequently, in an April 2011 decision, the Board remanded the claim for further development after testimony and evidence in the claims file indicated that the Veteran's hearing may have worsened since his last VA audiological examination.  

The Veteran's hearing loss is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Pursuant to these regulations, hearing acuity is measured by the results of speech discrimination tests and pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85(a) (2011).  Examinations are conducted without the use of hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels to evaluate the degree of disability for service-connected hearing loss based on the examination results, ranging from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. §§ 4.85(b) and 4.85(c).  Disability percentage ratings for hearing impairment are derived by a mechanical application of the rating schedule to the auditory acuity level assigned to each ear.  See Bruce, 11 Vet. App. at 409.  

In addition, 38 C.F.R. § 4.86 specifies two exceptional patterns of hearing impairment.  The first exceptional pattern exists when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a) (2011).  In this circumstance, the rating specialist must determine the auditory acuity level for each ear from either Table VI or Table VIa, whichever results in the higher level.  Id.  The second exceptional pattern exists when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  Here also, the auditory acuity level for each ear will be selected from either Table VI or Table VIa, whichever results in the higher level.  Id.  However, in this instance, that level then will be elevated to the next higher level.  Id.  

From May 16, 2007 to June 7, 2011

VA outpatient treatment records for this period found in the claims file generally indicate that the Veteran has hearing loss and uses hearing aids that were repaired and maintained at a VA facility.  

During his March 2008 RO hearing, the Veteran testified that he was an aircraft refueler while in the Air Force.  He said that he had worn a left ear hearing aid since 1965.  His wife testified her husband played the television so loudly that it irritated her and that he obtained his second hearing aid in 1969 or 1970.  

The Veteran underwent a VA audiological examination later in March 2008.  He complained of decreased hearing and said his greatest difficulty was trying to communicate with another person.  He reported that he had hearing aids issued by VA and that he benefitted from use of the aids.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
50
70
70
70
65
LEFT
40
80
80
80
70

The speech recognition scores on the Maryland CNC word list were 84 percent for each ear.  Diagnosis was mild to severe sensorineural hearing loss in the left ear and normal to severe sensorineural hearing loss in the right ear.  

The pure tone threshold results for each ear in this audiogram do not represent an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86.  

Under Table VI, the examination results for the right ear correspond to level III hearing impairment under Table VI.  For the left ear, the examination results correspond to level III hearing impairment under Table VI.  Accordingly, the intersection point of level III for the right ear and level III for the left ear under Table VII shows that the Veteran's hearing loss warranted a noncompensable or zero percent disability rating.  This hearing impairment measurement is not higher than that currently assigned for the period from May 16, 2007 to June 7, 2011.  

During his September 2010 Board hearing, the Veteran testified that he had the most trouble hearing when confronted with low voices or during telephone conversations.  He said that even when he wore his hearing aids, he missed a lot of what people said if he was not facing the person he was speaking with.  He cited as examples difficulty hearing the preacher during Sunday sermons when the preacher walked about the podium, when attending the ball games of his grandchildren, or when going out to eat in restaurants.  He also testified that he could not hear the telephone or the loud house alarm in the middle of the night without his hearing aids.  His wife testified that he played the television too loudly and that he cannot hear well while she's driving.  She also said that he was embarrassed and depressed about his hearing difficulties.  

Based on the above evidence of record, the Board finds that a compensable rating, for the period from May 16, 2007 to June 7, 2011, is not warranted.  While lay evidence noted the Veteran's difficulties in hearing and communicating, the evaluation of hearing impairment is governed, as noted above, by specific audiological measurements and their application to rating tables found in VA regulations.  See 38 C.F.R. § 4.85, 4.86.  

From June 8, 2011

The Veteran underwent a VA audiological examination in June 2011.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
65
75
75
75
73
LEFT
60
80
85
85
78

The speech recognition score on the Maryland CNC word list was 70 percent for the right ear and 80 percent for the left ear.  Diagnosis was mild to severe bilateral sensorineural hearing loss.  

The pure tone threshold results for each ear represent an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86(a).  Therefore, each ear must be evaluated under Table VI or VIa, whichever results in the higher auditory acuity level.  

Under Table VI, the examination results for the right ear correspond to level VI hearing impairment under Table VI and to level VI under Table VIa.  For the left ear, the examination results correspond to level V hearing impairment under Table VI and to level VII under Table VIa.  Accordingly, the intersection point of level VI for the right ear and level VII for the left ear under Table VII shows that the Veteran's hearing loss warranted a 30 percent disability rating.  This hearing impairment measurement is not higher than the currently assigned rating for the period from June 8, 2011.  

The Board has not found within the claims file any evidence of a rating higher than 30 percent for bilateral hearing loss during the period from June 8, 2011-the date of the VA audiological examination that is the first indication of an increase in severity.  Therefore, based on the above evidence of record, the Board finds that a rating in excess of 30 percent, for the period from June 8, 2011, is not warranted.  

Conclusion

The Board acknowledges the Veteran's assertions that his hearing impairment is very significant and that he should receive a higher rating for his bilateral hearing loss.  However, the Board is constrained by the applicable regulations, which require evaluation by strict mechanical application of the tables that make up the rating criteria for hearing impairment.  Nevertheless, during the period of this appeal, VA has been able to award a staged rating in excess of his initial non-compensable disability rating for hearing impairment.  

The Veteran is certainly competent to report his symptoms.  See generally Barr, 21 Vet. App. at 303 (veteran is competent to testify as to the continuity of symptomatology capable of lay observation).  To the extent that the Veteran has asserted that he warrants a higher rating for bilateral hearing loss for either time period, the Board finds, as explained herein, that the preponderance of the evidence does not support his contentions for the period from May 16, 2007 to June 7, 2011, when a noncompensable rating was awarded, and for the period from June 8, 2011, when a rating of 30 percent was awarded.  The Board is responsible for weighing all of the evidence and finds that the preponderance of the lay and medical evidence is against a compensable rating for bilateral hearing loss for the period from May 16, 2007 to June 7, 2011, and against a rating in excess of 30 percent for the period from June 8, 2011.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board also notes that there is no indication that referral is warranted for consideration of the assignment of a disability rating on an extraschedular basis during the period of this appeal, as suggested by the Veteran's representative.  See 38 C.F.R. § 3.321(b) (2011).  

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  As explained in detail above, the Veteran's hearing impairment measurements were applied to a mechanical application table pursuant to the applicable criteria as authorized by associated statutes, regulations, and case law.  Given that the applicable schedular rating criteria are adequate in this case, the Board need not consider whether the Veteran's hearing disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial compensable rating for bilateral hearing loss, for the period from May 16, 2007 to June 7, 2011, is denied.  

A rating in excess of 30 percent for bilateral hearing loss, for the period from June 8, 2011, is denied.  


REMAND

The Board finds it necessary to remand the Veteran's TDIU claim to the AOJ for additional development and to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As was briefly noted in the introduction section above, the issue of entitlement to a TDIU is raised by the record as part and parcel of the Veteran's higher rating claim for his hearing loss.  See Rice, 22 Vet. App. at 447.  The Veteran's representative contends in his May 2012 brief that the last VA examiner noted that the Veteran would likely experience difficulty understanding conversational speech even while wearing hearing aids.  He also recommended that those speaking with the Veteran should face him so that he could utilize visual cues, such as speech reading and facial expressions.  The evidence of record indicates that the Veteran is now retired, but that he worked as a salesman post-service and has had hearing aids since at least the late 1960s.  

The evidence is ambiguous as to whether the Veteran retired because of eligibility or because of his hearing disabilities and whether any present or future unemployment would be due solely to the Veteran's service-connected disabilities (currently hearing loss and tinnitus).  As the RO has not considered the TDIU aspect of this claim, the matter is remanded to the AOJ for consideration thereof in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In this case, the Board notes that the Veteran does not meet the minimum schedular percentage requirements set forth in 38 C.F.R. § 4.16(a) (2011) for a TDIU.  Information in the claims file indicates that the Veteran is service-connected for hearing loss with a 30 percent disability rating, and for tinnitus with a 10 percent disability rating.  His combined evaluation for compensation purposes is 40 percent, which does not meet the schedular requirements.  Still, even those veterans who fail to meet the percentage standards of 38 C.F.R. § 4.16(a) can be rated totally disabled if they are unable to secure and follow a substantially gainful occupation by reason of their service-connected disabilities.  38 C.F.R. § 4.16(b).  

Therefore, in view of the holding in Rice, the Board will bifurcate the TDIU claim and adjudicate it separately from the higher rating claim decided above.  Further, there is insufficient medical evidence to determine if the criteria for a TDIU are met in this case.  As noted above, the Veteran was last examined for his service-connected hearing loss in June 2011.  At that time the VA examiner proffered no opinion as to the Veteran's employability due to his hearing loss and tinnitus.  

The Board cannot currently determine, based on the medical evidence found within the claims file, whether the Veteran is unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  As such, the Board has determined that it must remand this issue in order to determine whether the Veteran could be entitled to an award of TDIU.  See Rice, 22 Vet. App. at 453.  As the RO has not considered the TDIU aspect of this claim, the matter is remanded to the AOJ for consideration thereof in the first instance.  On remand, an additional VCAA notice letter should be sent to the Veteran for this issue.

Accordingly, this issue is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a letter pertaining to his TDIU claim that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter shall explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It shall indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and what information VA will attempt to obtain on his behalf.  It also shall include information concerning the assignment of disability ratings and effective dates.  

2.  Thereafter, review the Veteran's claims file and take such additional development action as deemed proper with respect to the claim for a TDIU, including the conduct of an appropriate VA employability examination and/or social and industrial surveys.  

3.  After all development has been completed, adjudicate the Veteran's TDIU issue, including whether the benefit is warranted on an extra-schedular basis.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


